Citation Nr: 0534995	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostatitis.   

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate RO decisions.  The procedural 
posture of this case is somewhat confusing and takes some 
explanation.  In a March 1995 rating decision, the RO denied 
the veteran's original claim of service connection for 
prostatitis; notice of that decision was mailed to the 
veteran on March 3, 1995.  In correspondence received at the 
RO later that month, the veteran referred to the March 3 
notice and detailed several points of disagreement with the 
March 1995 rating decision.  The Board finds that sufficient 
to be a notice of disagreement (NOD).  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (1995); 38 C.F.R. § 20.201 
(2005).  The RO did not act upon that NOD.  

In March 2001, the veteran submitted a new claim of service 
connection for prostatitis.  In an April 2002 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for prostatitis.  The veteran submitted an NOD in 
May 2002.  The RO issued a statement of the case (SOC) in 
April 2003 and the veteran perfected his appeal in May 2003.  
Given that the veteran submitted a timely NOD to the March 
1995 rating decision and a timely Substantive Appeal in 
connection with the April 2003 SOC, the Board finds that the 
claim of service connection for prostatitis will be 
considered on the merits, despite how the RO characterized 
the issue.  Cf., Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).  (The Board is required to decide preliminarily 
whether new and material evidence has been received to reopen 
a claim before addressing the merits; what the RO may have 
determined in this regard is irrelevant).  

The veteran has also perfected an appeal from a July 2003 
decision of the RO which denied a claim of service connection 
for diabetes mellitus.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At the June 2005 
hearing, the veteran submitted additional evidence and waived 
review of the evidence by the RO.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for 
prostatitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence reasonably shows that the veteran, who has a 
current diagnosis of diabetes mellitus, was in the Republic 
of Vietnam during active service. 


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for diabetes 
mellitus may be granted when such disorder is manifest to a 
compensable degree within one year of separation from 
service. 38 C.F.R. § 3.307.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during active 
service between January 9, 1962 and May 7, 1975 will be 
presumed to have been exposed, during such service, to an 
herbicide agent.  See 38 C.F.R. § 3.307 (a)(6)(iii).  Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes) shall be service connected if a veteran was 
exposed to an herbicide agent during service, and the 
requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though 
there is no record of such disease during service.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service medical records do not reflect complaints, findings 
or treatment associated with diabetes mellitus.  Service 
personnel records do not show that the veteran served in the 
Republic of Vietnam and he does not contend otherwise.  
Rather, he maintains that he landed in Vietnam while in 
transit to Thailand.  At the June 2005 hearing, he testified 
about the circumstances of his time spent in Vietnam.  In 
support of his claim, he submitted a statement from his wife 
who recalled that he telephoned her while in transit to 
Thailand to tell her he had landed in Vietnam.

Post-service medical records include a February 2004 letter 
from the veteran's private physician noting that he is being 
followed for multiple medical conditions, including diabetes 
mellitus.  

The veteran has a current diagnosis of diabetes mellitus.  
The Board finds the veteran's testimony about his time spent 
in Vietnam and his wife's statement regarding her 
recollection of that time to be credible.  Accordingly, there 
is a basis to find that the veteran did have a brief period 
of service in Vietnam.  Resolving all doubt in favor of the 
veteran, service connection for diabetes mellitus is granted 
on a presumptive basis due to Agent Orange exposure.  

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with the issue of service connection for diabetes 
mellitus given the favorable nature of the Board's decision 
herein. 


ORDER

Service connection for diabetes mellitus is granted. 


REMAND

After a review of the claims folder, the Board finds that 
additional development is required prior to appellate 
consideration of the claim of service connection for 
prostatitis.  Service medical records include a notation on 
the March 1974 separation examination that the veteran had 
acute prostatitis one year prior, no complications.  Post-
service medical records include a September 1977 private 
treatment record noting a diagnosis of acute prostatitis; a 
similar diagnosis is noted in more recent treatment records.  
The veteran has asserted in written statements and hearing 
testimony that he believes his current complaints are related 
to the in-service prostatitis.  VA's duty to assist claimants 
in obtaining evidence needed to substantiate a claim includes 
obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4).   

Accordingly, this claim is REMANDED for the following action:  

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any diagnosed genitourinary condition, to 
include prostatitis.  All indicated 
testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for 
review.  Based on the examination and 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any demonstrated genitourinary 
condition is related to service, to 
include the incident of acute 
prostatitis.  Complete rationale for all 
opinions expressed must be provided. 

2.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


